DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2010/0175590), in view of Jakacki et al. (USP 4,661,161).
Regarding claims 1 and 9
Stevens teaches a ready-mix setting type joint compound comprising a calcium-free phosphate set preventing agent to impede the hydration of a pre-wetted gypsum component, i.e. gypsum mixed with water, and includes alum as an initiator (abstract).
Although, Steven’s doesn’t explicitly use a calcined gypsum in his invention, Stevens does teach that the use of alum as an imitator, and teaches that alum is a known accelerator in mixtures of calcined gypsum and water (paragraph 0006).  Therefore, Stevens implies or makes obvious the use of calcined gypsum as the gypsum component in his invention. 
Steven’s doesn’t explicitly teach the use of a metal ion control agent comprising an aminopolycarboxylic acid and/or salt thereof. However, Jakacki teaches a ready-mix setting type joint compound, teaches that calcined gypsum is used (column 3, lines 44-55), and teaches that a chelating agent (i.e. metal ion control agent) is used as a retarding agent, and that DTPA and ETDA (i.e. an aminpolycarboxylic acids) and their salts, such as sodium salts are suitable (column 4, lines 7-33), and that the chelating agent may be used in an amount of 0.1 to 0.6 wt% (column 8, lines 30-43). Therefore, it would have been further obvious to use calcined gypsum as the gypsum source and to include a chelating agent such as DTPA or EDTA in an amount of 0.1 to 0.6 wt%, with a 
Lastly, these components would be mixed.
Regarding claim 2
Stevens teaches that set activators are often zinc sulfate (paragraphs 0005 and 0010).
Therefore, as the prior art teaches both zinc sulfate and alum as initiators, it would have been prim a facie obvious to have as an initiator for a ready-mix joint compound which comprises zinc sulfate and alum, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
When using a mixture of initiators, it would be obvious to blend them together before mixing with the joint compound.  Further, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Regarding claims 3-4
Alum is a salt of aluminum, and zinc sulfate is a salt of zinc.
Regarding claim 5
As the use of a mixture of alum and zinc sulfate is obvious, without more a 1:1 mixture is the most obvious.

Stevens teaches the use of about 1.75 wt % activator relative to the joint compound (1.75 g alum/100 g joint compound) (Table 2).
Regarding claim 8
Stevens teaches calcium-free phosphate compounds such as zinc hexametaphosphate and potassium tripolyphosphate (paragraph 0012).
Regarding claim 10
Jakacki teaches the use of 1.47 wt % DTPA as the chelate (i.e. metal ion control agent) (Table 1).
	Regarding claims 11 and 17-18
Stevens teaches the use of the phosphate additive in an amount from about 0.1 to about 2 wt % based on the composition weight minus the water (paragraph 0012).  The amount taught by Stevens at least overlaps the instant range if it is not fully encompassed therein. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 16
The formation of gypsum seeds is a property of the composition. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for 
Regarding claims 12 and 19
Jakacki teaches the use of sodium salts of DTPA, i.e. pentasodium diethylene triamine pentaacetate (column 4, lines 7-33), making use of the aminpolycarboxylic acid obvious.
Stevens teaches that tetrasodium pyrophosphate provides the most long lasting set prevention effect (paragraph 0012), making it obvious to choose this phosphate compound.
Regarding claim 13
Stevens teaches the use of additives such as mica in a joint compound (paragraph 0020).
Stevens also teaches the use of a limited amount of calcium carbonate (paragraph 0009).
Regarding claim 14
Without more of a teaching on temperature from the reference, room temperature, or 72 F, is most obvious.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art fairly teaches or suggest the temperature range from 40 to 65 F, in combination with the other limitations of the claim.
Response to Arguments
Applicants submit a declaration to overcome obviousness.
The declaration has been fully considered but is not persuasive for the following reasons.
The affidavit argues that Jakacki does not disclose joint compounds with a non-calcium phosphate retarder. While this may be true, it is not persuasive, as the primary reference of Stevens does teach the use of a non-calcium phosphate set preventing agent to impede the hydration of a pre-wetted gypsum component, and Jacki teaches that an aqueous slurry of gypsum (i.e. calcium sulfate hemihydrate) is combined with retarding, inactivating or stabilizing agents; that the retarding agent may be a chelating agent such as DTPA or EDTA (column 4, lines 7-32), and this will stabilize the composition for at least 220 days. As such there was clear motivation to add the chelating agent of Jacacki to Stevens to improve the stability of the composition.
The affidavit argues that if a chelating agent is needed for a proteinaceous retarder  that it can have any benefit when used in combination with a non-calcium phosphate compound. This is not persuasive and no evidence other than opinion has been provided to support this argument.
The affidavit argues that Jacacki does not disclose whether its combination of retarders prevented the formation of gypsum seeds during storage. This is not 
The affidavit argues that a non-calcium phosphate compound alone prevents a spontaneous setting reaction for more than 6 months during storage. While this may be true it is not persuasive as Jacacki teaches that his retarders prevent premature spontaneous setting for more than 220 days, which is longer than 6 months. Further, there is no evidence that the non-calcium phosphate compound functions better than the combination retarder of Jacacki. Further still, there is motivation to combine the retarders of Jacacki with the retarders of Stevens because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
The affidavit argues that it is not expected that Jacacki will have a shelf-life much better than 6 weeks. This is not persuasive as it is merely opinion and Jacacki teaches stabilization of 220 days or more.

Applicants argue against the prior art rejections.
Applicants argue that there is no motivation to combine the retarder of Jacacki with Stevens. This is not persuasive as Stevens sought to stabilize his composition against premature hydration (i.e. setting), and  Jacacki teaches retarders which can retard the setting or hydration reaction for 220 days or more.	
Applicants argue that Jacacki uses his retarder for a different reason, i.e. to prevent spontaneous setting. This is not persuasive as the hydration reaction is the setting reaction, and these arguments amount to little more than semantics, without making a distinction as the retarders of both references are used to stabilize gypsum which is pre-wetted or in an aqueous slurry. Further, in response to applicant's argument that the chelating agent is used to retard the formation of gypsum seed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
This is a continuation of applicant's earlier Application No. 16/139,350.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734